1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6    In re: Michael R. Pandullo,                      )
     Attorney at Law, Bar No. 10707                   )
7                                                     )           Case No.: 2:19-ms-00071
                                                      )
8                                                     )          ORDER OF SUSPENSION
                                                      )
9                                                     )
10                                                    )
                                                      )
11

12          On August 11, 2019, this Court entered an Order to Show Cause, mailed via certified
13   mail with a Certified Mail Return Receipt date of delivery of August 14, 2019. The Order to
14   Show Cause provided Mr. Pandullo with 30 days to respond with reasons why he should not
15   be suspended from the practice of law in this Court. No response has been received from Mr.
16   Pandullo. Failure to respond within 30 days warrants an Order of Suspension. See LR IA 11-
17   7.
18          It is therefore ordered that Michael R. Pandullo, Bar No. 10707, is hereby suspended
19   from practice in United States District Court for the District of Nevada.
20          DATED THIS 19th day of September 2019.
21

22                                                 __________________________________
                                                   MIRANDA M. DU, CHIEF JUDGE
23
                                                   UNITED STATES DISTRICT COURT
24

25




                                                Page 1 of 2
1                                    CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of
3    United States District Court, and that on this 19th day of September, 2019, I caused to be
4    served a true and correct copy of the foregoing Order of Suspension to the following parties
5    via Certified Mail, Return Receipt Requested via the United States Postal Service, in a sealed
6    envelope, postage prepaid, to the following:
7
                  Michael R. Pandullo
8                 112 Cascade Lake Street
                  Las Vegas, NV 89148
9

10         Certified Mail No.: 7019 0700 0001 7574 6154
11

12                              /s/ Lorena Q.
13                              Deputy Clerk
                                United States District Court,
14                              District of Nevada

15

16

17

18
19

20

21

22

23

24

25




                                              Page 2 of 2
